CHIEF JUSTICE                                                                                   LISA MATZ
 CAROLYN WRIGHT                                                                           CLERK OF THE COURT
                                                                                              (214) 712-3450
JUSTICES                                                                                theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                GAYLE HUMPA
 DOUGLAS S. LANG                                                                        BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                         (214) 712-3434
 ROBERT M. FILLMORE                                                                   gayle.humpa@5th.txcourts.gov
 LANA MYERS                              Court of Appeals
 DAVID EVANS                                                                                   FACSIMILE
 DAVID LEWIS                      Fifth District of Texas at Dallas                          (214) 745-1083
 ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                              INTERNET
 BILL WHITEHILL                                 DALLAS, TEXAS 75202                 WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                  (214) 712-3400




                                                   June 18, 2015
       Kenneth Turner #1887207
       Eastham Unit
       2665 Prison Rd. #1
       Lovelady, Texas 75851


       RE:      Court of Appeals Number:      05-13-01486-CR
                Trial Court Case Number:      F-1351238-H

       Style: Kenneth Ray Turner
              v.
              The State of Texas


       Dear Mr. Turner,

               We are in receipt of your May 14, 2015, letter regarding your case. In your letter, you
       requested a transcript of the oral argument in this Court as well as a copy of the Court’s opinion
       and copy of your motion for rehearing. We do not transcribe or provide transcripts or copies of
       oral arguments from this Court. I am enclosing a copy of the Court’s opinion in your case as well
       as a copy of your motion for rehearing, per your request.

              This Court denied your motion for rehearing on December 19, 2014, and denied your
       motion for en banc reconsideration on June 16, 2015.

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court


       enclosures

       cc:      Susan Hawk, Dallas County District Attorney
                Frank Crowley Courts Building
                133 N. Riverfront Blvd., LB 19
                Dallas, Texas 75207